Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 7 of Applicant’s Remarks, with regard to claim 2, Applicant argues that Vijayrao’s description of a multi-node compute platform only describes multiple compute nodes and the insertion of accelerator expansion cards to supplement a multiple compute platform.
	Applicant’s arguments have been considered, but not persuasive. Examiner’s interpretation is not limited to Applicant’s interpretation of multi-node compute platform. On the contrary, Examiner views the multi-node compute platform as one unit. The multi-node pertains to multi-sled. See Col. 12, ll. 16-31.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US 2016/0057234), hereafter referred to as “Parikh”, in view of Inoue et al. (US 2021/0303332), hereafter referred to as “Inoue”, in further view of Vijayrao (US 10,838,902), hereafter referred to as “Vijayrao”.

Regarding claim 1, Parikh discloses:
A compute node (e.g. service controller; Fig. 1) for hierarchical clustering of hardware resources in network virtualization (NFV) deployments (e.g. create one or more of the VNFs in accordance with the template; [0051], “...The service compiler component 132 can use as input compiler data 133 to create service templates for the network-based services...;” [0059], “The illustrated compiler data 133 includes one or more service data model files 206...The service data model file(s) 206 can include one or more pointers to one or more specific VNFs that are to be utilized by a service...;” [0081], “From operation 602, the method 600 proceeds to operation 604, where the orchestration and controller component 134 requests the resource orchestrator 114 to create one or more of the VNFs 130 in accordance with the template...”), the compute node comprising:
	network function deployment management circuitry (e.g. service compiler component; [0080]) to:
	create a network function profile that includes a plurality of network functions (e.g. service templates; [0051]) to be deployed on the compute node (e.g. service orchestration and controller component; Fig. 1; [0051], “...The service compiler component 132 can use as input compiler data 133 to create service templates for the network-based services...;” [0059], “The illustrated compiler data 133 includes one or more service data model files 206...The service data model file(s) 206 can include one or more pointers to one or more specific VNFs that are to be utilized by a service...;” [0080], “...The orchestration and controller component 134 can request the template from the service compiler component 132 or from the template database 144 and can receive the template from the service compiler component 132 or the template database 144 in response to the request;” [0081], “From operation 602, the method 600 proceeds to operation 604, where the orchestration and controller component 134 requests the resource orchestrator 114 to create one or more of the VNFs 130 in accordance with the template...”).
Parikh also doesn’t disclose, but Inoue teaches:
	determine a hardware profile for each of a plurality of interconnected hardware resources that reside on the compute node based, at least in part, on the network function profile, wherein the hardware resources, wherein the hardware profile is usable to identify which of the plurality of network functions are to be supported by the plurality of interconnected hardware resources ([0025], “After S3, the orchestrator unit 13 instructs a VNF deploy control unit (VNF control unit) 14 to give an instruction to allocate resources (S4) on the basis of a template in a DB (database). In other words, the orchestrator unit 13 instructs the VNF deploy control unit 14 to allocate resources (for example, cores, memories, NICs, and the like) used for the VNF to be additionally installed, on the basis of the template. Note that the template indicates, for each type of VNF, a region of the VM used for the VNF corresponding to the type (for example, cores, memories, NICs, and the like in the physical layer), configuration information needed to activate the VNF corresponding to the type, and the like”);
	cause the plurality of network functions to be deployed to one or more of the plurality of interconnected hardware resources based on the hardware profile ([0034], “The orchestrator unit 13 performs activation of VNFs, configuration for the VNFs, management of the VNFs, and the like. For example, when receiving, from the resource control unit 12, an instruction to additionally install a VNF, the orchestrator unit 13 instructs the VNF deploy control unit 14 to allocate resources used by the VNF to be additionally installed (for example, a core, a memory, an NIC, or the like) on the basis of the template in the DB of the orchestrator unit 13”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines as taught by Parikh with the inclusion of allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Inoue because it fully realizes the required resources to be installed prior to deployment of the VNFs so that the VNF requirements can also be met.
Parikh in view of Inoue also doesn’t teach, but Vijayrao teaches: wherein the plurality of interconnected hardware resources comprises a plurality of accelerators of the compute node (Col. 12, ll. 16-31, “As noted above and illustrated in FIG. 7, a multi-node compute platform 700 may be dimensioned to accept modular computing devices on one or more sleds, such as sled 702 in FIG. 7. In this example, sled 702 may include several bays or slots for accepting corresponding trays 703, each of which may include a modular computing device (e.g., a server card) or a modular storage device (e.g., a carrier or device card, such as an SSD card);” Col. 12, ll. 57-67, “In this manner, the disclosed systems and methods may repurpose or reengineer a multi-node compute platform, and more specifically reengineer a modular computing and/or storage device, which previously may have been used exclusively for mass storage via solid-state drives, to supplement the platform with one or more hardware accelerators...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Parikh and Inoue with the inclusion of supplementing the compute platform with hardware accelerators as taught by Vijayrao because the hardware accelerators may reduce the computational demand on the compute node.

Regarding claim 3, Parikh-Inoue-Vijayrao discloses the compute node of claim 1. Parikh in view of Inoue also doesn’t teach, but Vijayrao teaches:
	wherein to determine the hardware profile for each of the plurality of interconnected hardware resources comprises to translate the network function profile into a plurality of accelerator profiles, and wherein each of the plurality of accelerator profiles corresponds to a respective one of the plurality of hardware accelerators included in the plurality of interconnected hardware resources (Col. 12, ll. 16-31, “As noted above and illustrated in FIG. 7, a multi-node compute platform 700 may be dimensioned to accept modular computing devices on one or more sleds, such as sled 702 in FIG. 7. In this example, sled 702 may include several bays or slots for accepting corresponding trays 703, each of which may include a modular computing device (e.g., a server card) or a modular storage device (e.g., a carrier or device card, such as an SSD card);” Col. 12, ll. 57-67, “In this manner, the disclosed systems and methods may repurpose or reengineer a multi-node compute platform, and more specifically reengineer a modular computing and/or storage device, which previously may have been used exclusively for mass storage via solid-state drives, to supplement the platform with one or more hardware accelerators...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Parikh and Inoue with the inclusion of supplementing the compute platform with hardware accelerators as taught by Vijayrao because the hardware accelerators may reduce the computational demand on the compute node.

Regarding claim 4, Parikh-Inoue-Vijayrao discloses the compute node of claim 1. Parikh in view of Inoue also doesn’t teach, but Vijayrao teaches:
	wherein the plurality of interconnected hardware resources further includes at least one general purpose processor of the compute node (Col. 12, ll. 16-31, “As noted above and illustrated in FIG. 7, a multi-node compute platform 700 may be dimensioned to accept modular computing devices on one or more sleds, such as sled 702 in FIG. 7. In this example, sled 702 may include several bays or slots for accepting corresponding trays 703, each of which may include a modular computing device (e.g., a server card) or a modular storage device (e.g., a carrier or device card, such as an SSD card);” Col. 12, ll. 57-67, “In this manner, the disclosed systems and methods may repurpose or reengineer a multi-node compute platform, and more specifically reengineer a modular computing and/or storage device, which previously may have been used exclusively for mass storage via solid-state drives, to supplement the platform with one or more hardware accelerators...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Parikh and Inoue with the inclusion of supplementing the compute platform with hardware accelerators as taught by Vijayrao because the hardware accelerators may reduce the computational demand on the compute node.

Regarding claim 11, Parikh discloses:
	One or more non-transitory machine-readable storage media (e.g. memory; [0104]) comprising a plurality of instructions ([0104]) stored thereon that, in response to being executed, cause a compute node (e.g. service controller; [0081]) to:
	create a network function profile that includes a plurality of network functions (e.g. service templates; [0051]) to be deployed on the compute node (e.g. service orchestration and controller component; Fig. 1; [0051], “...The service compiler component 132 can use as input compiler data 133 to create service templates for the network-based services...;” [0059], “The illustrated compiler data 133 includes one or more service data model files 206...The service data model file(s) 206 can include one or more pointers to one or more specific VNFs that are to be utilized by a service...;” [0080], “...The orchestration and controller component 134 can request the template from the service compiler component 132 or from the template database 144 and can receive the template from the service compiler component 132 or the template database 144 in response to the request;” [0081], “From operation 602, the method 600 proceeds to operation 604, where the orchestration and controller component 134 requests the resource orchestrator 114 to create one or more of the VNFs 130 in accordance with the template...”).
Parikh also doesn’t disclose, but Inoue teaches:
	determine a hardware profile for each of a plurality of interconnected hardware resources that reside on the compute node based, at least in part, on the network function profile, wherein the hardware resources, wherein the hardware profile is usable to identify which of the plurality of network functions are to be supported by the plurality of interconnected hardware resources ([0025], “After S3, the orchestrator unit 13 instructs a VNF deploy control unit (VNF control unit) 14 to give an instruction to allocate resources (S4) on the basis of a template in a DB (database). In other words, the orchestrator unit 13 instructs the VNF deploy control unit 14 to allocate resources (for example, cores, memories, NICs, and the like) used for the VNF to be additionally installed, on the basis of the template. Note that the template indicates, for each type of VNF, a region of the VM used for the VNF corresponding to the type (for example, cores, memories, NICs, and the like in the physical layer), configuration information needed to activate the VNF corresponding to the type, and the like”);
	cause the plurality of network functions to be deployed to one or more of the plurality of interconnected hardware resources based on the hardware profile ([0034], “The orchestrator unit 13 performs activation of VNFs, configuration for the VNFs, management of the VNFs, and the like. For example, when receiving, from the resource control unit 12, an instruction to additionally install a VNF, the orchestrator unit 13 instructs the VNF deploy control unit 14 to allocate resources used by the VNF to be additionally installed (for example, a core, a memory, an NIC, or the like) on the basis of the template in the DB of the orchestrator unit 13”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines as taught by Parikh with the inclusion of allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Inoue because it fully realizes the required resources to be installed prior to deployment of the VNFs so that the VNF requirements can also be met.
Parikh in view of Inoue also doesn’t teach, but Vijayrao teaches: wherein the plurality of interconnected hardware resources comprises a plurality of accelerators of the compute node (Col. 12, ll. 16-31, “As noted above and illustrated in FIG. 7, a multi-node compute platform 700 may be dimensioned to accept modular computing devices on one or more sleds, such as sled 702 in FIG. 7. In this example, sled 702 may include several bays or slots for accepting corresponding trays 703, each of which may include a modular computing device (e.g., a server card) or a modular storage device (e.g., a carrier or device card, such as an SSD card);” Col. 12, ll. 57-67, “In this manner, the disclosed systems and methods may repurpose or reengineer a multi-node compute platform, and more specifically reengineer a modular computing and/or storage device, which previously may have been used exclusively for mass storage via solid-state drives, to supplement the platform with one or more hardware accelerators...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Parikh and Inoue with the inclusion of supplementing the compute platform with hardware accelerators as taught by Vijayrao because the hardware accelerators may reduce the computational demand on the compute node.

With regard to claim 13, the instant claim presents additional limitations similar to those of claim 3, and is rejected for similar reasons as claim 3.

With regard to claim 14, the instant claim presents additional limitations similar to those of claim 4, and is rejected for similar reasons as claim 4.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US 2016/0057234) in view of Inoue et al. (US 2021/0303332) and Vijayrao (US 10,838,902), as applied to claim(s) 1, 3-4, 11, and 13-14, in view of Takeda (US 2007/0067462), hereafter referred to as “Takeda”.

Regarding claim 5, Parikh-Inoue-Vijayrao discloses the compute node of claim 1. Parikh in view of Inoue and in further view of Vijayrao doesn’t also disclose, but Takeda teaches:
	wherein the plurality of interconnected hardware resources further includes a plurality of network interface controllers communicatively coupled to a switch (Fig. 6; [0053], “The NICs 304 and 305 connect to the switch 308 via the ports 310 and 311, respectively. Likewise, the NICs 306 and 307 connect to the switch 309 via the ports 312 and 313, respectively...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit and supplementing the compute platform with hardware accelerators as taught by Parikh and Inoue with the inclusion of NICs connecting to the switch as taught by Takeda because NICs helps to connect the system to the internet and enable data flow. 

Regarding claim 6, Parikh-Inoue-Vijayrao-Takeda discloses the compute node of claim 5, however Takeda teaches:
	wherein to determine the hardware profile for each of the plurality of interconnected hardware resources comprises to translate the network function profile into a plurality of network interface controller (NIC) packet processing pipeline profiles, and wherein the each of the plurality of NIC packet processing pipeline profiles corresponds to a respective one of the plurality of network interface controllers included in the plurality of interconnected hardware resources ([0063], “The control of the NICs 306 and 307 by the NIC driver 316 depends on the hardware specification of the NICs...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit and supplementing the compute platform with hardware accelerators as taught by Parikh, Inoue, and Vijayrao with the inclusion of NICs connecting to the switch as taught by Takeda because NICs helps to connect the system to the internet and enable data flow. 

With regard to claim 15, the instant claim presents additional limitations similar to those of claim 5, and is rejected for similar reasons as claim 5.

With regard to claim 16, the instant claim presents additional limitations similar to those of claim 6, and is rejected for similar reasons as claim 6.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2021/0303332) and Vijayrao (US 10,838,902), as applied to claim(s) 1, 3-4, 11, and 13-14, in view of Xiang (US 2015/0365352), hereafter referred to as “Xiang”.

Regarding claim 7, Parikh-Inoue-Vijayrao discloses the compute node of claim 1. Parikh in view of Inoue and in further view of Vijayaro also doesn’t disclose, but Xiang teaches:
	wherein the network function profile includes a percentage of total network traffic to be processed for each of the plurality of network functions ([0045], “...The network service capacity is the total capacity of the network service being deployed. The network service capacity can refer to some quantity measurement, such as throughput...For example, if a VNF flavor has a minimum service capacity of 20% and a maximum service capacity of 50%, then this service can be deployed with between two (2.times.50%=100%) to five (5.times.20%=100%) VNF instances. The VNF provider provides these indicators as its VNF capacity parameter within its VNF packages, such as in the VNFD...The VNF-MANO functions will use these indications to select the suitable VNF and the number of VNFs to create a desired service which has capacity requirement or flavor”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Parikh and Inoue with the inclusion of the VNFD including minimum service capacity and maximum service capacity as taught by Xiang because to ensure the minimum or maximum number of VNFs are allocated.

With regard to claim 17, the instant claim presents additional limitations similar to those of claim 7, and is rejected for similar reasons as claim 7.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2021/0303332) and Vijayrao (US 10,838,902), as applied to claim(s) 1, 3-4, 11, and 13-14, in view of Kato et al. (US 2015/0163163), hereafter referred to as “Kato”

Regarding claim 8, Parikh-Inoue-Vijayrao discloses the compute node of claim 1. Parikh in view of Inoue and in further view of Vijayrao also doesn’t disclose, but Kato teaches:
	wherein the network function profile includes a number of required sockets of the compute node on which each network function is to be deployed ([0082], “The CPU information 1106 is specification information of the CPU included in each server and records therein...the number of sockets...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Parikh and Inoue with the inclusion of the CPU specification including the number of sockets as taught by Kato because to ensure the number of connections via sockets can be maintained.

With regard to claim 18, the instant claim presents additional limitations similar to those of claim 8, and is rejected for similar reasons as claim 8.

Claim(s) 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2021/0303332) and Vijayrao (US 10,838,902), as applied to claim(s) 1, 3-4, 11, and 13-14, in view of Dome et al. (US 2019/0166010), hereafter referred to as “Dome”.

Regarding claim 9, Parikh-Inoue-Vijayrao discloses the compute node of claim 1. Parikh in view of Inoue and in further view of Vijayrao also doesn’t disclose, but Dome teaches:
	wherein the network function profile includes a priority level for each of the plurality of network functions ([0039], “...Higher priority elements may be elements that would not be turned down or disabled to preserve office functionality. For example, a mission critical (MC) device, virtual network function, network device or the like is a higher priority element including but not limited to 911 functionality, call support or customer application support. In contrast, a non-mission critical (nMC) element including but not limited to reporting or billing functionality...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Parikh and Inoue with the inclusion of higher priority elements as taught by Dome because to ensure time-sensitive and mission-critical applications will have the resources that they require.

Regarding claim 10, Parikh-Inoue discloses the compute node of claim 1. Parikh in view of Inoue also doesn’t disclose, but Dome teaches:
	wherein the network function profile comprises a hierarchical tree of the plurality of network functions based on a corresponding priority level of each of the plurality of network functions ([0039], “...Higher priority elements may be elements that would not be turned down or disabled to preserve office functionality. For example, a mission critical (MC) device, virtual network function, network device or the like is a higher priority element including but not limited to 911 functionality, call support or customer application support. In contrast, a non-mission critical (nMC) element including but not limited to reporting or billing functionality...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the creation of service templates for use for deployment of selected VNFs on virtual machines and the allocation of resources used by the VNF to be additionally installed on the basis of the template in the DB of orchestrator unit as taught by Parikh and Inoue with the inclusion of higher priority elements as taught by Dome because to ensure time-sensitive and mission-critical applications will have the resources that they require.

With regard to claim 19, the instant claim presents additional limitations similar to those of claim 9, and is rejected for similar reasons as claim 9.

With regard to claim 20, the instant claim presents additional limitations similar to those of claim 10, and is rejected for similar reasons as claim 10.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/
Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444